IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAFAEL CRUZ-RAMIREZ,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2317

AMERICAN AIRLINES AND
SEDGWICK,

      Appellees.


_____________________________/

Opinion filed December 1, 2015.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: January 7, 2012

Toni L. Villaverde of Toni L. Villaverde PLLC, Coral Gables, for Appellant.

Robert A. Donahue and Richard B. Robbins of Rissman, Barrett, Hurt, Donahue &
McLain P.A., Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., OSTERHAUS and KELSEY, JJ., CONCUR.